Citation Nr: 0328316	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from May 1965 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
RO, which denied the benefit sought on appeal.  

It is noted that the veteran failed to report to a hearing 
before a traveling member of the Board sitting at the RO, 
scheduled for September 26, 2002.  No further action in this 
regard is indicated, although other necessary development 
remains to be completed.  


REMAND

The Board initially notes that the veteran has not been given 
due notice of the sort of evidence and information needed to 
substantiate his claim, and VA has not obtained all relevant 
and available evidence identified by the veteran.  Moreover, 
VA has failed to provide the veteran with an appropriate VA 
examination in an effort to assist him in substantiating his 
claim for VA compensation benefits.  These inactions amount 
to a violation of Veterans Claims Assistance Act of 2000 
(VCAA).  Moreover, in considering the essence of the 
veteran's claim for entitlement to a permanent and total, 
non-service-connected disability pension, the RO appears not 
to have given consideration to all pertinent VA laws and 
regulations, including decisional precedent of the United 
States Court of Appeals for Veterans Claims (Court).  

Upon reviewing the June 2002 statement of the case (SOC), the 
Board is unable to conclude that the RO gave adequate 
consideration to all pertinent VA law and regulations 
governing claims of pension benefits.  There are several ways 
in which a non-service-connected permanent and total 
disability pension may be established.  First, under 38 
U.S.C.A. § 1521 (West 2002), pension is payable to a veteran 
who served for ninety days or more during a period of war and 
who is permanently and totally disabled due to disabilities 
that are not the result of the veteran's willful misconduct. 
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life. Talley v. Derwinski, 2 Vet. App. 282, 285 
(1992); 38 C.F.R. § 3.340(b), 4.15 (2002).  A second way is 
to establish that the veteran has a lifetime impairment which 
makes it impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of VA's Schedule for Rating Disabilities 
(Rating Schedule).  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2002). This "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) (West 2002) and 38 
C.F.R. §§ 3.340(a), 4.15 and involves assigning schedular 
ratings to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes. See 38 
C.F.R. § 4.25 (2002). Permanent and total disability ratings 
for pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization. 38 C.F.R. § 3.342(b) (2002).  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court held 
that a pension claim must be considered under both the 
"average person" standard, delineated in 38 U.S.C.A. § 
1502(a) (West 2002) and 38 C.F.R. § 4.15 (2002), and the 
unemployability standards set forth in 38 C.F.R. §§ 3.321, 
4.17 (2002).  The June 2002 SOC includes inadequate 
discussion of these standards.  

Even if a veteran cannot qualify for permanent and total 
disability under any of the above applicable schedular 
criteria, a permanent and total disability rating for pension 
purposes may be granted on an extra-schedular basis if the 
veteran is subjectively found to be unemployable by reason of 
his or her disabilities, age, occupational background, and 
other related factors. 38 C.F.R. § 3.321(b)(2) (2002).  

Further review of the June 2002 statement of the case (SOC) 
reveals several other deficiencies.  First, in Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), the Court held that each 
disability in a pension case must be assigned a percentage 
rating, which was done in this case, but the Court also 
stated that the RO must discuss the Diagnostic Codes and 
criteria utilized in reaching its decision-consideration 
which was not completed in this case.  Specifically, although 
the RO assigned Diagnostic Code 7101 to the veteran's non-
service-connected hypertension, and Diagnostic Code 5003 was 
assigned to non-service-connected left knee osteoarthritis, 
the June 2002 SOC includes no discussion of these Diagnostic 
Codes and their corresponding criteria.  See Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  

Additionally, in Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992), the Court held that the RO must address whether any 
of the veteran's disabilities are due to his willful 
misconduct and, if so, what is the impact of such a 
determination upon his claim for pension benefits.  In the 
instant case, the veteran's landlord has specifically 
asserted that the veteran suffers from alcoholism, or alcohol 
abuse, and that he is depressed or "mentally deranged."  
Private medical records show treatment for depression.  The 
RO has not given due consideration to this theory of 
entitlement.  While VA law prohibits service connection for 
alcoholism on a direct basis (See, 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(k), (m), and 3.301 (2002); VAOPGCPREC 2-98 
(Feb. 10, 1998)), secondary service connection for alcoholism 
is permissible in certain circumstances, with limitations.  
See Allen v. Principi, 237 F. 3d. 1368 (Fed. Cir. 2001), 
Barela v. West, 11 Vet. App. 280 (1998); 38 C.F.R. § 3.310; 
VAOPGCPREC 2-97 and 2-98.  Accordingly, VA examinations, both 
physical and mental, are indicated in this case.  

Finally, the Board notes that during the pendency of the 
veteran's appeal, on December 27, 2001, the President signed 
the "Veterans Education and Benefits Expansion Act of 2001," 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001). In 
pertinent part, that law amended 38 U.S.C.A. § 1502 to 
establish that a veteran will be considered permanently and 
totally disabled if he is a patient in a nursing home for 
long-term care due to disability or if he has been determined 
to be disabled for the purposes of receipt of SSA benefits. 
38 U.S.C.A. § 1502, amended by § 206(a) of the VEBEA, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  The amendments were 
effective September 17, 2001.  VEBEA, § 206(a), Pub. L. No. 
107-103, 115 Stat. 976 (2001).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claim on appeal.  
The veteran should be provided an 
adequate time in which to respond to the 
VCAA notice.  

2.  The RO should contact the veteran, 
through his representative, and request 
that he submit the names, addresses, and 
approximate dates of treatment of all VA 
and/or non-VA (private) care providers 
who have recently treated him for any 
pertinent disability.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from March 2000 
to the present--if not already of record, 
as identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

4.  The RO should schedule the veteran 
for all appropriate VA examinations, to 
include general medical and psychiatric 
examinations, to determine the severity 
of all disability, including depression 
and alcohol abuse.  These examinations 
should provide sufficient detail to rate 
each identified disability under 
applicable rating criteria, including 
any criteria that may have changed 
during the pendency of the claim, with a 
statement as to the severity of all 
clinical pathology.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002). In the event that 
the veteran does not report for any of 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address of record.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Thereafter, the veteran's claim of 
entitlement to a permanent and total, 
non-service-connected pension should be 
considered under all applicable laws and 
regulations as detailed in the main body 
of this Remand.  See 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. 
App. 387 (1992); and Brown v. Derwinski, 
2 Vet. App. 444 (1992).  If the 
decision, in whole or in part, remains 
adverse to the veteran, he and his 
representative should be provided a 
SSOC, with reference to 38 C.F.R. 
§ 3.301(a)(b)(c); 38 U.S.C.A. § 1502, 
amended by § 206(a) of the VEBEA, Pub. 
L. No. 107-103, 115 Stat. 976 (2001); 
Allen v. Principi, 237 F. 3d. 1368 (Fed. 
Cir. 2001); VAOPGCPREC 2-97 and 2-98, 
and all applicable Diagnostic Codes-and 
the criteria enumerated therein, as to 
each and every disorder found on 
examination.  The veteran and his 
representative should then be given an 
opportunity to respond to the SSOC.  
Evidence recently submitted and not 
previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


